Citation Nr: 1748232	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-38 111	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory cancer.

2.  Entitlement to service connection for hypertension.

3. Entitlement to service connection for synovial and clear cell sarcoma of tendons and aponeuroses.

4. Entitlement to service connection for rash/burns around eyes.

5. Whether new and material evidence has been submitted to reopen the claim for service connection for skin cancer, removal of tumors and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1950 to November 1953, from April 1954 to December 1957, and from February 1958 to June 1972.  He served in the Korean Conflict, and the Vietnam War, and was awarded multiple medals and decorations. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the following: respiratory cancer; hypertension; synovial and clear cell sarcoma of tendons and aponeuroses; rash/burns around the eyes; and, skin cancer, removal of tumors.  (The latter claim for skin cancer, removal of tumors, was previously before the Board, and denied in a September 2006 Board decision).  The Veteran appealed the rating decision, filing a Notice of Disagreement (NOD) in October 2009, and a substantive appeal in September 2010.

The issues on appeal initially came before the Board in May 2017, when the Board remanded the case for a Travel Board hearing, consistent with the Veteran's request in his appeal.  A hearing was scheduled, but in August 2017, the Veteran withdrew his hearing request.  The case has now been returned to the Board for further action.

The issue of service connection for synovial and clear cell sarcoma of tendons and aponeuroses is REMANDED to the agency of original jurisdiction (AOJ) for the development noted below.  VA will notify the appellant if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a respiratory cancer.

2.  The Veteran has a current diagnosis of hypertension, but this diagnosis has not been shown to be linked to service.

3.  The Veteran has a current diagnosis of rash, not burns, around the eyes, but this diagnosis has not been shown to be linked to service.

4.  . The Veteran did not appeal a September 2006 Board decision that denied service connection for skin cancer as a result of exposure to herbicides.

5.  The evidence associated with the claims file following the September 2006 denial of the Veteran's claim for service connection for skin cancer is not new and material.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for respiratory cancer have not been met; and service connection for respiratory cancer may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

2.  The criteria for direct service connection for hypertension have not been met; and service connection for hypertension may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

3. The criteria for direct service connection for rash/burns around the eyes have not been met; and service connection for rash/burns around the eyes may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

4.  The September 2006 Board decision that denied service connection for skin cancer as a result of exposure to herbicides is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 20.302 (2016). 

5.  The evidence received subsequent to the September 2006 Board, as to the issue of service connection for skin cancer, removal of tumors, as a result of exposure to herbicides, is not new and material evidence and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in December 2008 and August 2009, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  Also of record are VA examinations conducted in October 2008 and March 2009. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be proven by presumption.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he/she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he/she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are chronic diseases.  38 C.F.R. § 3.309(a).  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).

Here, the Veteran contends that a number of his cancers and other diseases were caused by exposure to an herbicide, Agent Orange, during his active duty service in Vietnam.  A review of the Veteran's DD 214 indicates the Veteran served in Vietnam on active duty from October 1970 to September 1971, and earned the Vietnam Service Medal, among other awards and decorations.  As such, the Board concedes that the first element of presumptive service connection for a disease associated with herbicide exposure, service in the Republic of Vietnam, has been satisfied.  Whether the Veteran satisfied the second and third element of presumptive service connection is addressed below.  Because the Veteran contends that a number of different cancers and diseases were caused by his exposure to an herbicide during his active duty service in Vietnam, each of his claims is addressed individually below.

respiratory cancer

The Veteran seeks service connection for respiratory cancer, which he believes was caused by herbicide exposure when he served in Vietnam.  Respiratory cancer is among the diseases subject to presumptive service connection based on exposure to herbicides under current law (38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2016)).  However, the record does not reflect the Veteran has a current diagnosis of respiratory cancer.

A VA examination was conducted at the Phoenix VA Medical Center (VAMC) in March 2009.  The examination report reflects the Veteran reported a history of throat cancer, with onset in 1984, and no current treatment.  In addition, the examination report reflects the Veteran recalled having dysphagia (difficulty with swallowing), that further evaluation revealed throat cancer, and that resection (surgical removal) was offered but he declined.  The examiner noted there was no history of any of the following: hospitalization or surgery, lung or chest trauma, respiratory system neoplasm, pulmonary embolism, respiratory failure, cough, fever, hemoptysis, night sweats, orthopnea, paroxysmal nocturnal dyspnea, shortness of breath, swelling, weight change, or non-angina chest pain.  Upon review of the Veteran's medical records and case file, the examiner noted May 2008 

chest x-rays that showed the lungs had no acute infiltrate (substances denser than air) with the impression: no active pulmonary disease.  Thus, upon consideration of the medical records in the case file, and examination of the Veteran, the examiner opined that "there is no evidence of a throat or lung cancer."     

Since the March 2009 VA examination, additional medical records were associated with the claims file, to include medical records from Phoenix VAMC dated June 2001 to December 2011; San Diego VAMC dated June 2012 to August 2012; Lexington VAMC dated January 2012 to June 2013; and, Mountain View VAMC dated February 2013 to May 2013.  In examining these records, the Board finds that there is no medical evidence establishing the Veteran has a current diagnosis of respiratory cancer.  

The Board has considered the lay evidence in this case, in particular the Veteran's statements that he believes he has respiratory cancer caused by exposure to Agent Orange.  The Board finds the Veteran both competent and credible.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (respiratory cancer), it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms such as a lump in his throat, respiratory cancer is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose cancer, and to determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the April 2009 VA examination, the Veteran does not have a current diagnosis of a respiratory cancer.  Since service connection, whether direct or presumptive, requires medical evidence of a current disability, service connection must be denied.


hypertension

The Veteran seeks service connection for hypertension, which he believes was caused by herbicide exposure when he served in Vietnam.  Hypertension is not among the diseases subject to presumptive service connection based on exposure to herbicides under current law (38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2016).  In fact, Note 2 to 38 C.F.R. § 3.309(e) specifically excludes hypertension from the covered ischemic heart disease.  However, although service connection cannot be granted for hypertension on a presumptive basis for exposure to Agent Orange, this does not preclude a veteran from establishing service connection on a direct basis.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, as it relates to hypertension, service connection on a direct basis and chronic disease presumptive basis will be examined.  As a reminder, service connection requires: (1) medical evidence of a current disability; (2) medical evidence or, in certain circumstances, lay testimony of in-service incurrence; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

As it relates to hypertension, the medical evidence establishes that the Veteran has a current diagnosis of hypertension, and that hypertension has been an ongoing concern for the Veteran's health.  

A July 2009 registered nurse report reflects concerns about the Veteran's home monitor blood pressure readings running higher than the manual measurements, with an indication that the Veteran could benefit from further control and ongoing evaluation for hypertension.

A July 2016 VA examination reflects the Veteran had a history of hypertension that included a hospital admission in December 2007 after a stroke; and, medication that the Veteran takes daily for hypertension (amlodipine).

However, a review of the treatment records in the case file does not reflect a link, or nexus, between the Veteran's current hypertension and his military service.
 
Service treatment records reflect the Veteran was not diagnosed with hypertension in service.  The Report of Examination dated in April 1972, conducted two months before the Veteran's discharge from service in June 1972, reflects the Veteran had a "normal" vascular system; that his blood pressure reading that day was 118/76; and that the Veteran had no complaints or concerns about hypertension.
 
Likewise, a review of the medical records in the Veteran's claims file, including the medical records from the Phoenix, San Diego, Lexington, and Mountain View VAMCs, does not reflect medical evidence establishing a nexus between the Veteran's current hypertension and an in-service disease, injury or event.  Similarly, hypertension is not shown within one year of the Veteran's separation from service.  Rather, hypertension was first shown many years after the Veteran left military service.

The Board has considered the lay evidence in this case, in particular the Veteran's statements that he believes his hypertension was caused by exposure to Agent Orange.  The Board finds the Veteran both competent and credible.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (the onset of hypertension), it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms such as dizziness, hypertension is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose hypertension, and to determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds that upon review and consideration of the Veteran's service, VA, and private treatment records; the Veteran's lay statements; and the July 2016 VA examinations, the medical evidence has not established a link, or nexus, between the veteran's current hypertension and his military service.  Since direct service connection requires medical evidence of a nexus, service connection must be denied.  Also, with no showing of hypertension within one year of service separation, service connection on a chronic disease presumptive basis is denied.
  
rash/burns around eyes

The Veteran seeks service connection for rash/burns around the eyes, which he believes were caused by herbicide exposure when he served in Vietnam.  Skin rashes or burns (other than chloracne and porphyria cutanea tarda) are not among the diseases subject to presumptive service connection based on exposure to herbicides under current law (38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2016).  However, although service connection cannot be granted for rash/burns around the eyes on a presumptive basis for exposure to Agent Orange, this does not preclude a veteran from establishing service connection on a direct basis.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, as it relates to rashes/burns around the eyes, service connection on a direct basis will be examined.  Again, direct service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service treatment records reflect the Veteran complained of rashes and was treated with sulfur and hydrocortisone cream.  The Report of Examination dated in April 1972, conducted two months before the Veteran's discharge from service in June 1972, reflects the Veteran had "normal" head, face, neck and scalp, and "normal" skin.  The examiner specifically noted, "skin disease, refers to rash of face on occasion since 1966, treated with sulfur and hydrocortisone cream, with good results, no recurrence since 1970."

Post service treatment records reflect the Veteran was seen at the VAMC Phoenix dermatology clinic for a rash in 1979, and the diagnosis at the time was seborrheis dermatitis (on the scalp), with a specific notation that the "face is clear."

A December 1985 Phoenix VAMC medical record reflects the Veteran complained of breaking out on his body, and upon examination, the examiner noted a greasy scale with slight erythema in patches above his ears and scattered throughout his scalp.  The examiner diagnosed the Veteran with seborrheic dermatitis of the scalp and acneiform eruption consistent with acne rosacea.  Pictures of the Veteran's face and ear were taken at the time and are associated with the claims file.
  
Medical records associated with the case file in June 2013 provide a list of all of the Veteran's diagnoses, to include rosacea.  However, other than simply listing "rosacea", there is no additional detail provided for this diagnosis, nor is there medical evidence establishing a nexus between the in-service rashes and the current diagnosis of rosacea.  

Likewise, a review of the other medical records associated with the case file, including the medical records from the Phoenix, San Diego, Lexington, and Mountain View VAMC, does not reflect medical evidence establishing a nexus between the Veteran's current rosacea and his in-service rash.  As such, the Board finds that the medical evidence does not establish a nexus between the Veteran's current rosacea and an in-service disease, injury or event.

The Board has considered the lay evidence in this case, in particular the Veteran's statements that he believes his rashes/burns around the eyes were caused by exposure to Agent Orange.  The Board finds the Veteran both competent and credible.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (onset of rashes/burns around the eyes), it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms such as a rash, it is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose the rash and to determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds that upon review and consideration of the Veteran's service, VA, and private treatment records and the Veteran's lay statements, the medical evidence has not established a link, or nexus, between the Veteran's current rash/burns around the eyes and his military service.  Since direct service connection requires medical evidence of a nexus, service connection must be denied.

skin cancer, removal of tumors

A September 2006 Board decision denied the Veteran's claim of service connection for skin cancers, removal of tumors.  At that time, the record showed that the Veteran's skin cancer was not subject to presumptive provisions based on herbicide exposure and was not otherwise related to his service.  The Veteran was notified of the Board's denial, but did not perfect an appeal, and the September 2006 Board decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the Board's September 2006 denial of the Veteran's claim for service connection for skin cancers, removal of tumors, various medical records have been associated with the claims file, to include records from Phoenix VAMC dated June 

2001 to December 2011; San Diego VAMC dated June 2012 to August 2012; Lexington VAMC dated January 2012 to June 2013; and, Mountain View VAMC dated February 2013 to May 2013.  Unfortunately, in examining these records, the Board finds that there is no evidence establishing a link between the Veteran's skin cancers and his military service.  

The Veteran provided his own statements in September 2008, November 2008, and September 2009, concerning his belief that his skin cancer began in or is otherwise due to service.  The Veteran's daughter provided her own statement in September 2009, stating the Veteran had to get cancerous growths removed from his body, including his ears, nose, back, and hands.  This lay evidence is essentially cumulative of evidence submitted prior to the September 2006 Board denial of the claim.  At that time, the Veteran asserted that his skin cancer was related to Agent Orange exposure in service.  

Based upon the above, the Board concludes that new and material evidence has not been received and the claim to reopen service connection for skin cancer, removal of tumors, is denied.


ORDER

Service connection for respiratory cancer is denied.

Service connection for hypertension is denied.

Service connection for rash/burns around eyes is denied.

New and material evidence has not been received and the claim for service connection for skin cancer, removal of tumors, is not reopened.



REMAND

synovial and clear cell sarcoma of tendons and aponeuroses

The Veteran seeks service connection for synovial and clear cell sarcoma of tendons and aponeuroses, which he believes was caused by herbicide exposure when he served in Vietnam.  Synovial sarcoma and clear cell sarcoma of tendons and aponeuroses are among the diseases subject to presumptive service connection based on exposure to herbicides under current law (38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) (2016).   

The Board notes that the medical records in this case confirm the Veteran has had a diagnosis of synovial and clear cell sarcoma of tendons and aponeuroses.  A March 2009 medical record from Phoenix VAMC references a tumor that was found in the Veteran's left shoulder that was diagnosed as synovial sarcoma.  In addition, the records show diagnoses of and treatment of synovial and clear cell sarcoma of tendons and aponeuroses, as the tumor was later removed.  The claim has previously been denied based upon a conclusion that the sarcoma of the shoulder was removed and did not recur.  A medical examination, however, has not been conducted in order to whether there are any post surgical residuals.  The Board is of the opinion that such examination is necessary in this case.

Based upon the above, this issue is REMANDED for the action listed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  The Veteran should be scheduled for an appropriate examination in order to determine the presence of any residuals of status post synovial and clear cell sarcoma of tendons and aponeuroses of the left shoulder and any other location identified by the Veteran.  

All indicated studies should be obtained.  

The claims file should be made available to the examiner for review of pertinent documents therein and the examination report should reflect that such a records review was undertaken.

The examiner should obtain a complete history from the Veteran concerning the disorder at issue.  

All post surgical residuals should be identified and described in detail, including any scarring. 

2.  Following completion of the above, the remaining claim on appeal should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


